SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                              State of New Jersey v. Robert Goodwin (A-20-14) (074352)

Argued November 10, 2015 -- Decided January 19, 2016

ALBIN, J., writing for a unanimous Court.

         In this appeal, the Court determines whether a defendant can be convicted of insurance fraud under
N.J.S.A. 2C:21-4.6(a) even when an insurance carrier is not induced by a false statement to pay a damage claim.

         Defendant began a relationship with “Stacey” in 2004, and, while still dating Stacey, began a secret
relationship with “Linda” in 2008 (the names of the two women are fictitious to protect their privacy). Defendant
and Stacey lived together in an apartment on South 11th Street in Newark, New Jersey. In April 2009, Stacey
purchased a 1999 Chevy Tahoe, which she insured through Progressive Insurance Company.

         On September 13, 2009, defendant took the SUV, which typically was parked in front of the South 11 th
Street building, and went to Linda’s apartment. Around 3:00 a.m., he and Linda parked the SUV on South 9 th Street.
Between 6:00 and 7:00 a.m., Linda and defendant found the SUV severely damaged from a fire. Defendant told
Stacey that the SUV had been stolen and burned, and advised her to call the police. Defendant and Stacey reported
to the police that the SUV had been stolen. Detective Anthony Graves, an arson investigator with the Newark Fire
Department, concluded that the fire was intentionally set with gasoline and that whoever took the SUV had the
ignition key.

           Stacey filed a theft and fire claim with Progressive. On April 12, 2010, defendant informed a Progressive
investigator that he had the only set of keys and had parked the SUV in front of the South 11th Street building on the
evening it was stolen. However, he later admitted that he had parked the SUV in the location where it was found
and had lied so that Stacey would not learn he was cheating on her. Although defendant denied setting the SUV on
fire, the investigator determined that, in light of defendant’s misrepresentation of the facts, it was impossible to
verify anything. Consequently, Progressive denied the claim.

          Defendant was charged with second-degree arson, third-degree attempted theft by deception, and second-
degree insurance fraud. In accordance with the relevant Model Jury Charge (Criminal), the trial court instructed the
jury that a person is guilty of insurance fraud if he “knowingly makes or causes to be made a false . . . or misleading
statement of material fact . . . in connection with a claim for payment, reimbursement, or other benefit from an
insured’s company.” The court added that “the statement of fact is material if it could have reasonably affected the
decision by an insurance company . . . to pay a claim.” The jury found defendant guilty of second-degree insurance
fraud, but not guilty of arson and attempted theft. He was sentenced to a seven-year prison term.

          Defendant appealed, and the Appellate Division reversed his conviction, finding that the case involved two
separate insurance claims, one for theft and one for fire damage, and that any false statement had to correspond to
one of those claims. The panel reasoned that defendant was not guilty of insurance fraud because Progressive knew
that the SUV was not stolen and did not pay the claim. With respect to the fire-damage claim, the panel determined
that defendant’s assertion that he did not set fire to the SUV was not a false statement unless the jury convicted him
of the arson or theft charges. His acquittal on those charges meant that he could not be convicted of insurance fraud
because he made no false statement of material fact affecting Progressive’s decision to provide coverage for or pay
the claim. By concluding that defendant was wrongfully convicted of a crime he did not commit, the panel
effectively acquitted him of the insurance-fraud charge. The Court granted the State’s petition for certification. 220
N.J. 42 (2014).

HELD: A person violates the insurance fraud statute, N.J.S.A. 2C:21-4.6(a), even if an insurance carrier is not
induced by that person’s false statement to pay a damage claim.

1. The Court’s interpretation of a statute is de novo. The relevant portion of the insurance-fraud statute at issue
here, N.J.S.A. 2C:21-4.6(a), states that a defendant “is guilty of the crime of insurance fraud if [he] knowingly
makes, or causes to be made . . . a false . . . statement of material fact . . . as part of . . . a claim for payment . . .
pursuant to an insurance policy.” The statute does not contain any language stating that criminal liability only
attaches where an insurance company suffers a loss resulting from its reliance on a false statement. Rather, the
statute requires only the knowing submission of a false or fraudulent statement of material fact. (pp. 10-12)

2. Since “material” is not defined in N.J.S.A. 2C:21-4.6 or the related definitional provision, the Court turns to the
word’s ordinary meaning and views it within the context of the legislation as a whole. The Court notes that, in the
context of the perjury statute, N.J.S.A. 2C:28-1(b), material falsification is defined as that which “could have
affected the outcome of the proceeding or the disposition of the matter.” This definition of materiality, which does
not require that the false statement actually corrupt the outcome of a proceeding, is consistent with the way federal
courts have construed statutes criminalizing false statements, as well as with the legal definition of “material” in
Black’s Law Dictionary and the general definition in Webster’s New World College Dictionary. It is presumed that
the Legislature, when enacting the insurance-fraud statute, was aware of these definitions and did not intend an
entirely different meaning. (pp. 12-15)

3. The Court’s paramount goal in construing a statute is to give effect to the Legislature’s intent. Here, the
objectives of the Legislature in enacting the insurance-fraud statute, including the punishment of wrongdoers and
deterrence of others, further indicate that it did not intend a definition of the term “false statement of material fact”
that would limit the scope of criminal prosecutions to only those cases in which an individual succeeded in inducing
an insurance company to pay a false claim. The statute contains no provision stating that the carrier must rely on the
misrepresentation to its detriment for criminal liability to attach. (pp. 15-17)

4. While the Model Jury Charge (Criminal), “Insurance Fraud: Making False Statement (Claims)” (2010), as a
whole, correctly defines “material fact” under the insurance-fraud statute, the Court instructs that, going forward,
only the following portion of the charge should be used in defining “material fact” in order to avoid any confusion
and to focus the jury’s task as finder of fact: “[T]he statement of fact is material if it could have reasonably affected
the decision by an insurance company to provide insurance coverage to a claimant or the decision to provide any
benefit pursuant to an insurance policy or the decision to provide reimbursement or the decision to pay a claim.”
(pp.17-18)

5. The Court rejects the Appellate Division’s conclusion that a conviction of insurance fraud required a predicate
finding by the jury that defendant was guilty beyond a reasonable doubt of arson or theft by deception, and finds that
there is no inconsistency between the verdicts. However, even if the verdicts were inconsistent, the acquittals do not
provide a basis to collaterally attack the guilty verdict of insurance fraud. Based on the evidence, a rational jury was
free to conclude that defendant’s knowingly made false statements could have reasonably affected Progressive’s
decision whether to pay the claim. (pp. 19-21)

         The judgment of the Appellate Division is REVERSED, defendant’s conviction is REINSTATED, and
the matter is REMANDED to the trial court for entry of judgment consistent with this opinion.

         CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, PATTERSON, and SOLOMON; and
JUDGE CUFF (temporarily assigned) join in JUSTICE ALBIN’s opinion. JUSTICE FERNANDEZ-VINA
did not participate.




                                                            2
                                      SUPREME COURT OF NEW JERSEY
                                        A-20 September Term 2014
                                                 074352

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

ROBERT GOODWIN (a/k/a ROBERT
EBBS, MICHAEL KINK, ROBERT
JAMES, KENNY ROBERTS, FRANK
KIRK, MICHAEL KIRK, MICHAEL
ROBINSON, MICHAEL ROBERTSON,
ROBERT E. GOODWIN, ROBERT
KIRK, ROBERT GOODMAN, MICHAEL
GOODWIN AND RONALD ROBINSON),

    Defendant-Respondent.


         Argued November 10, 2015 – Decided January 19, 2016

         On certification to the Superior Court,
         Appellate Division.

         Frank J. Ducoat, Special Deputy Attorney
         General/Acting Assistant Prosecutor, argued
         the cause for appellant (Carolyn A. Murray,
         Acting Essex County Prosecutor, attorney).

         Linda Mehling, Designated Counsel, argued
         the cause for respondent (Joseph E. Krakora,
         Public Defender, attorney).


    JUSTICE ALBIN delivered the opinion of the Court.

    A jury found defendant Robert Goodwin guilty of second-

degree insurance fraud, N.J.S.A. 2C:21-4.6.   In doing so, the

jury necessarily concluded that defendant knowingly made or

caused to be made false statements of material fact concerning

                                1
an insurance claim for damage to his girlfriend’s sport utility

vehicle (SUV).   The heart of the State’s case was that defendant

falsely reported the theft of his girlfriend’s vehicle, which

was found severely damaged as the result of arson.   The

insurance company discovered the lie during an investigation

when defendant recanted his earlier story that his girlfriend’s

SUV had been stolen.   As a result, the carrier did not reimburse

the loss.

    The Appellate Division overturned defendant’s conviction

because the jury was not told that a finding of insurance fraud

could be returned only if the carrier actually relied on

defendant’s false statements.   In the Appellate Division’s view,

the trial court erred by charging a relaxed standard -- that

guilt could be found if the false statements had the capacity to

influence the insurance company’s decision to pay the claim.

    We now reverse.    A person violates the insurance fraud

statute, N.J.S.A. 2C:21-4.6(a), even if he does not succeed in

duping an insurance carrier into paying a fraudulent claim.     A

false statement of material fact is one that has the capacity to

influence a decision-maker in determining whether to cover a

claim.   If the falsehood is discovered during an investigation

but before payment of the claim, a defendant is not relieved of

criminal responsibility.   Here, defendant falsely reported that

his girlfriend’s vehicle was stolen.   It was for the jury to


                                 2
determine whether the series of false statements about the theft

generated by defendant had the capacity to influence the

insurance carrier in deciding whether to reimburse for the

damage caused by the arson.

     Because we conclude that the trial court did not err in its

charge to the jury, we reinstate defendant’s conviction.

                                I.

                                A.

     Defendant was charged in a three-count indictment with

second-degree aggravated arson, N.J.S.A. 2C:17-1(a)(2); third-

degree attempted theft by deception, N.J.S.A. 2C:20-4 and

N.J.S.A. 2C:5-1; and second-degree insurance fraud, N.J.S.A.

2C:21-4.6.   The record in this case consists of the testimony

presented by the State and defendant during a four-day jury

trial.

     Defendant and “Stacey” had been involved in a romantic

relationship since 2004 and lived together on the third floor of

an apartment at 303 South 11th Street in Newark, New Jersey.1    In

April 2009, Stacey purchased an SUV, a 1999 Chevy Tahoe, which

cost over $6000.   Stacey made a $3000 down payment and financed

the remainder through a loan.   Defendant co-signed the loan.

The loan payments on the SUV were approximately $282 per month.


1 We use fictitious names for the two women who shared a
relationship with defendant to protect their privacy.


                                 3
Stacey secured automobile insurance from Progressive Insurance

Company.   The automobile insurance payments were $283 per month.

Because Stacey had only a permit to drive, defendant was the

primary operator of the SUV.

    In 2008, defendant secretly began dating “Linda,” who lived

in the same apartment building as Stacey’s mother on South 8th

Street in Newark.

    On September 13, 2009, defendant was residing in a first-

floor apartment at 303 South 11th Street, following an argument

with Stacey.   That evening, defendant took the SUV, which was

typically parked in front of the South 11th Street building, and

went to Linda’s apartment.     The two then drove to a cookout and

arrived back at Linda’s home shortly after 3:00 a.m.    They

parked the SUV on South 9th Street, away from Linda’s apartment,

to avoid detection by Stacey’s mother.     Defendant spent the

night at Linda’s apartment.

    According to Linda’s testimony, between 6:30 a.m. and 7:00

a.m., she and defendant walked to the SUV because he was going

to drive her to work.   They found the vehicle severely damaged

due to a fire.   Linda proceeded to work, and defendant went to

Stacey’s apartment to report the destruction of the SUV.

    Stacey testified that she had last seen the SUV parked

outside of her apartment at about 9:30 p.m. or 10:00 p.m. the

previous evening.   Defendant told Stacey that the SUV had been


                                  4
stolen and “burnt” up and advised her to call the police, which

she did.   Defendant and Stacey met officers of the Newark Police

and Fire Departments at the vehicle’s location on South 9th

Street.    There, Detective Anthony Graves, an arson investigator

with the Newark Fire Department, instructed them to meet him at

his office later that morning.    Stacey described the SUV as

“burnt to a crisp in the inside.”

    Earlier that morning, at approximately 4:30 a.m., Detective

Graves had responded to the scene when the interior of the SUV

was ablaze.    City firefighters quickly extinguished the fire.

Detective Graves observed that the SUV’s windows were broken and

a screwdriver had been used to tamper with the driver’s side

door lock.    The ignition, however, was not damaged.   The SUV’s

anti-theft device prevented the operation of the vehicle without

the ignition key.     Other than the damage caused by the fire, the

vehicle was intact.     Detective Graves concluded that whoever

took the vehicle had the ignition key and that the fire was

intentionally set using gasoline.

    Later that morning, defendant and Stacey met Detective

Graves at his office.    Defendant and Stacey completed separate

questionnaires in which they attested that the SUV had been

parked in front of 303 South 11th Street at 3:30 a.m.    In his

investigation report, Detective Graves concluded that the

vehicle had been stolen.


                                  5
    That same day, Stacey filed a theft and fire claim with her

automobile carrier, Progressive Insurance Company.     The carrier

initiated an investigation into the claim.

    On April 12, 2010, Michael Goldman, of the Special

Investigation Unit at Progressive, examined both defendant and

Stacey under oath regarding the claim.     In response to

questioning, defendant claimed that he had the only set of keys

to the SUV and that he had parked the vehicle in front of the

South 11th Street apartment on the evening it was stolen.

Investigator Goldman advised defendant that the SUV could not

have been operated without the keys.     Shortly thereafter,

defendant admitted that he had parked the SUV in the spot where

it was found in flames.   Defendant explained that he lied about

the location where he had parked the SUV so that Stacey would

not learn that he had been cheating on her.     Defendant denied

that he had set the vehicle on fire.

    According to Investigator Goldman, “based on the

misrepresentation of the total facts of what happened, there was

no way anything could be verified.”    Ultimately, Progressive

denied the claim based on defendant’s misrepresentations about

the theft.

                                B.

    In instructing the jury on the law, the trial court charged

that a person is guilty of insurance fraud if he “knowingly


                                6
makes or causes to be made a false . . . or misleading statement

of material fact . . . in connection with a claim for payment,

reimbursement, or other benefit from an insured’s company.”     The

charge mirrored Model Jury Charge (Criminal), “Insurance Fraud:

Making False Statement (Claims)” (2010).   In particular, the

court instructed the jury that “[a]n insured’s misstatement is

material if when the statement was made, a reasonable insurer

would have considered the misrepresented [fact] relevant to its

concerns and important in determining its course of action.”

The court added that “the statement of fact is material if it

could have reasonably affected the decision by an insurance

company . . . to pay a claim.”

    The jury found defendant guilty of second-degree insurance

fraud, but not guilty of arson and attempted theft.   Defendant

was sentenced to a seven-year prison term and ordered to pay

fines and penalties.

                                 C.

    The Appellate Division reversed defendant’s insurance-fraud

conviction.   In an unpublished opinion, the panel held that

defendant was “wrongfully convicted” because the jury charge

“did not accurately reflect the facts and issues.”

    The panel maintained that the case involved two separate

insurance claims, “the theft claim and the fire damage claim,”

and that any false statement had to correspond to one of those


                                 7
claims.   It reasoned that the allegedly false statement that the

SUV was stolen “was relevant only to the theft claim” and that

the allegedly false statement that defendant did not set fire to

the vehicle “was relevant only to the fire damage claim.”        The

panel asserted that defendant was not guilty of insurance fraud

on the theft claim because Progressive knew that the SUV was not

stolen and did not pay the claim.      On the fire-damage claim, it

determined that defendant’s assertion that he did not set fire

to the SUV was not a false statement unless the jury convicted

him of the arson or theft charges.      In view of defendant’s

acquittal of those charges, the panel stated that “defendant

could not be convicted of insurance fraud because he made no

false statement of material fact that affected Progressive’s

liability to provide coverage for or pay the fire damage claim.”

In concluding that “defendant was wrongfully convicted of a

crime he did not commit,” the panel, in effect, entered a

judgment of acquittal on the insurance-fraud charge.

    We granted the State’s petition for certification.       State

v. Goodwin, 220 N.J. 42 (2014).

                                II.

                                  A.

    The State argues that the Appellate Division erred in two

significant ways.   First, the State contends that the panel’s

decision stands for the erroneous proposition that “a


                                  8
misrepresentation is only ‘material’ if it somehow prejudices

the insurance company” -- that is, if the carrier “reimburse[s]

defendant for his fraudulent claims.”   The State maintains that

the question is not “whether an insured’s false statements

actually affected the insurer’s liability” to pay a claim, but

only whether “the person made false statements that could have

affected the judgment” of a reasonable insurer in resolving the

claim.

    Second, the State asserts that the appellate panel wrongly

concluded that, under N.J.S.A. 2C:21-4.6(a), a conviction of

insurance fraud required that the jury first find defendant

guilty of the predicate offense of arson or theft by deception.

                                B.

    In response, defendant counters that N.J.S.A. 2C:21-4.6(a)

requires the State to prove that an insurance company suffered

prejudice to secure a conviction for insurance fraud.    Defendant

emphasizes that although a false statement of “material fact” is

undefined in N.J.S.A. 2C:21-4.6(a), the Legislature did not

intend to broadly criminalize conduct that did not cause or

threaten harm, a point he claims is made clear by the statute’s

de minimis provision.   To the extent that the term “material” is

ambiguous, defendant argues that a criminal “statute must be

construed against the State.”

    Defendant contends that Progressive did not suffer


                                9
prejudice or incur liability from his false statement that the

SUV was stolen because, in fact, the vehicle was not stolen and

because the authorities knew where the SUV was located before

the report of the theft.   He also asserts that the jury verdict

acquitting him of arson and theft by deception was a validation

of the truthfulness of his statement that he did not set the SUV

on fire.   In sum, defendant urges that we affirm the Appellate

Division and “hold that a misrepresentation to an insurance

company that neither prejudices it, nor exposes it to liability,

does not satisfy the material-misrepresentation element of

insurance fraud.”

                               III.

    Our primary task is to determine whether a defendant can be

convicted of insurance fraud under N.J.S.A. 2C:21-4.6(a) even

when an insurance carrier is not induced by a false statement to

pay a damage claim.   Stated differently, can a defendant be

convicted of insurance fraud if the false statement is capable

of influencing a reasonable examiner to pay a claim even though

the carrier ultimately denies the claim?

    The answer to this question depends on how we interpret the

language of N.J.S.A. 2C:21-4.6(a), and in particular the words

“a false . . . statement of material fact.”   “In construing the

meaning of a statute, our review is de novo.”   Murray v.

Plainfield Rescue Squad, 210 N.J. 581, 584 (2012) (citing


                                10
Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995)).

Accordingly, the Appellate Division’s interpretative conclusions

are owed no deference, and we review the statute with “fresh

eyes.”   Fair Share Hous. Ctr., Inc. v. N.J. State League of

Municipalities, 207 N.J. 489, 493 n.1 (2011).

    We begin our analysis with the language of the statute.

                                IV.

                                A.

    The insurance-fraud statute, N.J.S.A. 2C:21-4.6(a), in

relevant part, provides:

          A person is guilty of the crime of insurance
          fraud if that person knowingly makes, or
          causes to be made, a false, fictitious,
          fraudulent,   or   misleading   statement   of
          material fact in, or omits a material fact
          from, or causes a material fact to be omitted
          from, any record, bill, claim or other
          document, in writing, electronically, orally
          or in any other form, that a person attempts
          to submit, submits, causes to be submitted, or
          attempts to cause to be submitted as part of,
          in support of or opposition to or in
          connection with:    (1) a claim for payment,
          reimbursement or other benefit pursuant to an
          insurance policy, or from an insurance
          company.

          [(Emphasis added).]

Pruned to the language relevant to this case, the statute states

that a defendant “is guilty of the crime of insurance fraud if

[he] knowingly makes, or causes to be made . . . a false . . .




                                11
statement of material fact . . . as part of . . . a claim for

payment . . . pursuant to an insurance policy.”   Ibid.

    First, the statute contains no language stating that

criminal liability is dependent on an insurance company actually

relying on a false statement and suffering a loss.   Cf. N.J.S.A.

2C:20-3 (“A person is guilty of theft if he unlawfully takes . .

. movable property of another with purpose to deprive him

thereof.”).   Rather, the statute merely requires the knowing

submission of a false or fraudulent statement of material fact

for criminal liability to attach.

    Second, the term “material” is not defined in N.J.S.A.

2C:21-4.6 or in the definitional provision of the insurance-

fraud statute, N.J.S.A. 2C:21-4.5.    Unsurprisingly, the parties

contest the meaning of a “material fact” as used in the statute.

Defendant argues that a false statement of “material fact” is

one that causes an insurance company to suffer prejudice or

incur liability.   Because Progressive did not pay the damage

claim, defendant submits that he cannot be convicted of

insurance fraud.

    We believe that such a constricted interpretation of

“material fact” is not consistent with either the common

understanding or usage of that term or its intended purpose

within the insurance-fraud statute.   In construing N.J.S.A.

2C:21-4.6(a), we must “ascribe to the statutory words their


                                12
ordinary meaning and significance” and view those words in

context, rather than in a vacuum, “so as to give sense to the

legislation as a whole.”   State v. Crawley, 187 N.J. 440, 452

(quoting DiProspero v. Penn, 183 N.J. 477, 492 (2005)), cert.

denied, 549 U.S. 1078, 127 S. Ct. 740, 166 L. Ed. 2d 563 (2006).

    Although “material” is not defined in the insurance-fraud

statute, it is defined in another section of the Code of

Criminal Justice (Code) -- the perjury statute.    N.J.S.A. 2C:28-

1(a) states that “[a] person is guilty of perjury . . . if in

any official proceeding he makes a false statement under oath or

equivalent affirmation . . . when the statement is material and

he does not believe it to be true.”    (Emphasis added).   The

meaning of material is spelled out in N.J.S.A. 2C:28-1(b), which

provides that a “[f]alsification is material . . . if it could

have affected the course or outcome of the proceeding or the

disposition of the matter.”   Thus, in the perjury context, to be

material, a false statement does not have to actually corrupt

the outcome of a proceeding; it is enough if the false statement

has the potential to “affect[] the course or outcome of the

proceeding.”   Ibid.   Even under common-law perjury, the focus on

materiality concerned “the potential effect of the false

testimony on the outcome of the judicial proceeding.”      State v.

Neal, 361 N.J. Super. 522, 533 (App. Div. 2003) (emphasis added)

(quoting State v. Winters, 140 N.J. Super. 110, 118 (Cty. Ct.


                                 13
1976)).   The 1971 comments to the perjury statute, N.J.S.A.

2C:28-1, explained that in defining “materiality,” the Code’s

“formulation (‘could have affected the course or outcome of the

proceeding’) is equivalent to the ‘capable of influencing’ rule

found in many judicial opinions.”     2 New Jersey Penal Code:

Final Report of the New Jersey Law Commission § 2C:28-1,

commentary at 271 (1971).

    This definition of materiality finds support in other

contexts.   For example, the federal false-statements statute, 18

U.S.C.A. § 1001(a)(2), makes it a crime for a person to

“knowingly and willfully . . . make[] any materially false,

fictitious, or fraudulent statement or representation” to a

federal officer or body.    The common understanding among federal

courts that have construed statutes criminalizing false

statements, such as 18 U.S.C.A. § 1001, is that a material

misrepresentation is one that “‘has a natural tendency to

influence, or was capable of influencing, the decision of’ the

decisionmaking body to which it was addressed.”     Kungys v.

United States, 485 U.S. 759, 770, 108 S. Ct. 1537, 1546, 99 L.

Ed. 2d 839, 852 (1988) (quoting Weinstock v. United States, 231
F.2d 699, 701 (D.C. Cir. 1956)).

    Consistent with the definition of material

misrepresentation in our state perjury statute and the federal

false-statements statute is one of the legal definitions of


                                 14
“material” in Black’s Law Dictionary 1124 (10th ed. 2014) --

“[o]f such a nature that knowledge of the item would affect a

person’s decision-making” -- and the general definition of

“material” in Webster’s New World College Dictionary 900 (5th

ed. 2014) -- “important enough to affect the outcome of a case,

the validity of a legal instrument.”

    We can fairly presume that the Legislature, when enacting

the insurance-fraud statute in 2003, was aware of the definition

of “material” false statement in the much earlier-enacted

perjury statute and in other contexts.     See In re Expungement

Petition of J.S., 223 N.J. 54, 75 (2015) (“[The Legislature] is

presumed to [be] ‘thoroughly conversant with its own [prior]

legislation and the judicial construction of its statutes.’”

(third alteration in original) (quoting Nebesne v. Crocetti, 194
N.J. Super. 278, 281 (App. Div. 1984))).    It is highly

improbable that the Legislature intended an entirely different

meaning, one that would conflict with the broad objectives of

the statutory scheme criminalizing insurance fraud.

    The Legislature set forth its purpose in criminalizing

insurance fraud in the statute itself.     The Legislature declared

that “[i]nsurance fraud is inimical to public safety, welfare

and order within the State of New Jersey” and that “[a]ll New

Jerseyans ultimately bear the societal burdens and costs caused

by those who commit insurance fraud,” N.J.S.A. 2C:21-4.4(a);


                               15
that “[t]he problem of insurance fraud must be confronted

aggressively by facilitating the detection, investigation and

prosecution of such misconduct,” N.J.S.A. 2C:21-4.4(b); and that

the “prosecution of criminally culpable persons who knowingly

commit or assist or conspire with others in committing fraud

against insurance companies” is necessary “to punish wrongdoers

and to appropriately deter others from such illicit activity,”

N.J.S.A. 2C:21-4.4(c).

      Those objectives strongly suggest that the Legislature did

not intend a crabbed definition of the term “false statement of

material fact” -- one that would limit the scope of criminal

prosecutions to only those cases in which a fraudster succeeded

in inducing an insurance company to pay a false claim but not to

those cases in which the fraudster was caught beforehand.     In

construing a statute, our paramount goal is to give effect to

the Legislature’s intent.   DiProspero, supra, 183 N.J. at 492-

93.   The Legislature clearly did not intend for a person, who

knowingly filed a false statement that could have reasonably

affected the decision of an insurance carrier to pay a claim, to

evade criminal prosecution merely because the carrier’s thorough

investigation revealed the fraud before money passed hands.     The

statute contains no provision stating that the carrier must rely

on the misrepresentation to its detriment for criminal liability

to attach.   Regardless, investigations spurred by false


                                16
statements necessarily result in the expenditure of a carrier’s

resources that eventually lead to increased insurance costs

passed on to consumers.

    The provision in the insurance-fraud statute, allowing for

an assignment judge to dismiss a charge based on a de minimis

infraction, N.J.S.A. 2C:21-4.6(g), is not proof, as defendant

suggests, that the Legislature intended that an insurance

carrier must actually rely on a misrepresentation as a

prerequisite for an insurance-fraud conviction.    The de minimis

provision acts as a safety valve, permitting dismissal of a

charge that is too trivial to warrant prosecution.    So, for

example, if the conduct “[d]id not actually cause or threaten

the harm or evil sought to be prevented by the law defining the

offense or did so only to an extent too trivial to warrant the

condemnation of conviction,” an assignment judge may dismiss a

prosecution.   N.J.S.A. 2C:2-11(b); see, e.g., State v. Nevens,

197 N.J. Super. 531, 534 (Law Div. 1984) (dismissing charge

against defendant for taking five pieces of fruit from buffet-

style restaurant after defendant had paid for lunch).    A

fraudulent reimbursement claim seeking more than $6000 for

damage to a vehicle is not a trivial infraction.

    The definition of material in Model Jury Charge (Criminal),

“Insurance Fraud:   Making False Statement (Claims)” (2010) is

consistent with the way that term is defined in our state


                                17
perjury statute, in multiple federal statutes, in the common

law, and in legal and general dictionaries.   The Model Charge

states that a misstatement

           is material if, when the statement was made,
           a reasonable insurer would have considered the
           misrepresented fact relevant to its concerns
           and important in determining its course of
           action. In other words, the statement of fact
           is material if it could have reasonably
           affected the decision by an insurance company
           to provide insurance coverage to a claimant or
           the decision to provide any benefit pursuant
           to an insurance policy or the decision to
           provide reimbursement or the decision to pay
           a claim.

           [Ibid. (emphasis added) (footnote omitted).]

     As a whole, this Model Charge, given by the trial court,

correctly defines a “material fact” under the insurance-fraud

statute.   However, going forward, the emphasized portion above

is a more precise explication of the term “material” for

purposes of this statute and should be solely used to avoid any

confusion and to focus the jury’s task as finder of fact.2


2 The non-emphasized language in the model criminal jury charge
comes from Longobardi v. Chubb Insurance Co. of New Jersey, a
civil case defining “material” in a “Concealment or Fraud”
clause in an insurance policy. 121 N.J. 530, 541-42 (1990). In
Longobardi, the insurer declined coverage on a loss claim
because of an insured’s alleged material misrepresentations.
Id. at 534-36. We explained that “[a]n insured’s misstatement
is material if when made a reasonable insurer would have
considered the misrepresented fact relevant to its concerns and
important in determining its course of action.” Id. at 542. We
do not disavow that interpretation in the context of that
insurance-coverage case. However, in the context of the present
criminal case, a single, precise definition of a statement of


                                18
                                 B.

    We reject the Appellate Division’s conclusion that a

conviction of insurance fraud required a predicate finding by

the jury that defendant was guilty beyond a reasonable doubt of

arson or theft by deception.   The acquittals of arson and theft

by deception reveal nothing more than that the State failed to

meet the high standard of proof required in a criminal

prosecution of those offenses.    To find defendant guilty of

knowingly making a false statement of material fact for

reimbursement on an insurance claim did not require predicate

convictions.    Therefore, we see no inconsistency between the

verdicts.

    However, even if the verdicts were inconsistent, the

acquittals are not a basis to attack collaterally the guilty

verdict of insurance fraud.    We accept inconsistent verdicts in

our criminal justice system, understanding that jury verdicts

may result from lenity, compromise, or even mistake.       State v.

Banko, 182 N.J. 44, 53 (2004) (citing State v. Grey, 147 N.J. 4,

11 (1996)).    We therefore must resist the temptation to

speculate on how the jury arrived at a verdict.    Ibid.    Rather,

“we determine whether the evidence in the record was sufficient




material fact will give a greater degree of clarity in guiding
the jury’s task under the insurance-fraud statute.



                                 19
to support a conviction on any count on which the jury found the

defendant guilty.”     State v. Muhammad, 182 N.J. 551, 578 (2005).

    Here, the false statements made and caused to be made by

defendant concerning the theft of the SUV could have reasonably

affected the decision by Progressive to pay the damage claim

caused by the arson.     As Progressive’s investigator testified at

trial, the lie that the SUV was stolen infected the credibility

of the entire claim, including defendant’s denials that he was

not involved in setting the vehicle on fire.     The decision

whether to pay the claim was not dependent on the insurance

carrier’s ability to prove beyond a reasonable doubt that

defendant was involved in the arson.     Additionally, Progressive

did not have to believe defendant’s account given to

Investigator Goldman that the reason for his lie was to cover up

a romantic relationship.     Progressive was entitled to infer

that, once caught in a material lie, the remainder of his claims

could not be believed.     Based on the evidence, a rational jury

was free to conclude that defendant’s knowingly made false

statements could have reasonably affected Progressive’s decision

whether to pay the claim.

                                  V.

    For the reasons expressed, we reverse the judgment of the

Appellate Division, which vacated the jury verdict convicting

defendant of second-degree insurance fraud.     Defendant’s


                                  20
insurance-fraud conviction is therefore reinstated.   We remand

to the trial court for entry of judgment consistent with this

opinion.



     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, PATTERSON, and
SOLOMON; and JUDGE CUFF (temporarily assigned) join in JUSTICE
ALBIN’s opinion. JUSTICE FERNANDEZ-VINA did not participate.




                               21
                     SUPREME COURT OF NEW JERSEY


NO.   A-20                                        SEPTEMBER TERM 2014
ON APPEAL FROM               Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Appellant,

              v.

ROBERT GOODWIN (a/k/a ROBERT EBBS,
MICHAEL KINK, ROBERT JAMES, KENNY
ROBERTS, FRANK KIRK, MICHAEL KIRK,
MICHAEL ROBINSON, MICHAEL
ROBERTSON, ROBERT E. GOODWIN,
ROBERT KIRK, ROBERT GOODMAN,
MICHAEL GOODWIN AND RONALD
ROBINSON),

      Defendant-Respondent.




DECIDED               January 19, 2016
                Chief Justice Rabner                         PRESIDING
OPINION BY         Justice Albin
CONCURRING/DISSENTING OPINION BY
DISSENTING OPINION BY


                                       REVERSE/
 CHECKLIST                            REINSTATE/
                                        REMAND
 CHIEF JUSTICE RABNER                         X
 JUSTICE LaVECCHIA                            X
 JUSTICE ALBIN                                X
 JUSTICE PATTERSON                            X
 JUSTICE FERNANDEZ-VINA              --------------------
 JUSTICE SOLOMON                              X
 JUDGE CUFF (t/a)                             X
 TOTALS                                       6